Citation Nr: 1012544	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  04-28 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUES

1. Entitlement to service connection for a disability of the 
lumbar spine including arthritis, to include as secondary to 
service-connected bilateral pes planus.

2. Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from June 1941 to 
February 1946.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating action of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, that denied an increased evaluation for 
bilateral pes planus, evaluated as 10 percent disabling, and 
that denied service connection for disability of the lumbar 
spine.

The Board remanded the matter in November 2005 for the 
purpose of obtaining additional evidence.  The matter was 
returned to the Board.

In September 2006, the Board requested an expert medical 
opinion from the Veterans' Health Administration (VHA).  See 
38 C.F.R. § 20.901 (2009).  The VHA expert provided a 
response dated in December 2006.  That same month, the Board 
provided a copy of the opinion to the Veteran to review and 
an opportunity to respond.  Responses were received by the 
Veteran, through his representative, in December 2006.

This appeal initially included the issue of whether new and 
material evidence had been submitted to reopen the claim for 
service connection for a tilted pelvis. In decision dated in 
November 2005, the Board that determined that the Veteran 
had failed to submit new and material evidence to reopen the 
claim for service connection for a tiled pelvis on a direct 
and secondary basis.  The Board observed that service 
connection for a tilted pelvis had been denied in an earlier 
February 1976 Board decision.  In that decision, service 
connection for a tilted pelvis was denied based on the 
finding that the condition (tilted pelvis) was the direct 
result of a right leg shortening that was caused by a 
bilateral genu varum, which was a congenital/developmental 
deformity.  The Board's decision in November 2005 included 
the finding that the Veteran had yet to submit any competent 
medical evidence disputing the fact that his tilted pelvis 
was a congenital/developmental defect, or that there had 
been aggravation of that condition due to superimposed 
disease or injury.  The issue of issue of whether new and 
material evidence had been submitted to reopen the claim for 
service connection for a tilted pelvis is therefore no 
longer the subject of appellate consideration.

In a March 2007, the Board denied service connection for a 
disability of the lumbar spine including arthritis, as well 
as the issue of an increased rating for bilateral pes 
planus.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a July 2009 
Memorandum decision, the Court vacated the Board's March 
2007 decision and remanded the matter back to the Board for 
readjudication.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  A disability of the lumbar spine including arthritis is 
etiologically related to service-connected pes planus.

2.  Prior to April 4, 2006, the Veteran's pes planus was 
productive of pain on manipulation and use of the feet which 
was not accentuated, as well as slight tenderness on 
palpation, but he did not have swelling or callosities.  

3.  As of April 4, 2006, the Veteran's pes planus was 
productive of marked deformity, pain on manipulation and use 
accentuated, and indications of swelling on use, but it was 
not productive marked pronation, marked inward displacement, 
or severe spasm of the tendo achilles on manipulation.  

CONCLUSIONS OF LAW

1.  A disability of the lumbar spine including arthritis is 
proximately due to service-connected pes planus.  38 
U.S.C.A. §§ 1101, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.310(a) (2006).  

2.  Prior to April 4, 2006, the criteria for a rating in 
excess of 10 percent for bilateral pes planus have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5276 
(2009).

3.  From April 4, 2006, forward, the criteria for a 30 
percent rating, and not higher, for bilateral pes planus 
have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim for service connection for back disability 
is being granted.  As such, any deficiencies with regard to 
VCAA are harmless and nonprejudicial.

With regard to the increased rating claim, a VCAA letter was 
issued in May 2005 which fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The VCAA 
letter told the Veteran to provide any relevant evidence in 
his possession.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Although the 
notification letter was not sent prior to the initial 
adjudication of the claim, this was not prejudicial to the 
Veteran since he was subsequently provided adequate notice 
and the claim was readjudicated in an April 2006 
supplemental statement of the case (SSOC).  

In this case, the Board finds that the Veteran was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim and as such, the essential fairness of the 
adjudication process was not affected.  The Veteran was 
provided VCAA notification and had knowledge in that regard.  
As further noted below, VA has obtained all relevant 
evidence.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
Veteran.  If any notice deficiency is present in this case, 
the Board finds that any prejudice due to such error has 
been overcome in this case by the following: (1) based on 
the communications sent to the Veteran over the course of 
this appeal, the Veteran clearly has actual knowledge of the 
evidence the Veteran is required to submit in this case; and 
(2) based on the Veteran's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the United States Court of Appeals 
for Veterans Claims ("the Court") to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's 
appeal.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that, for increased rating 
claims, notice provided to the Veteran under 38 U.S.C.A. 
§ 5103 need not be "veteran specific," and that VA is not 
required to notify the Veteran that he may submit evidence 
of the effect of his worsening disability on his daily life, 
nor is VA required to notify the Veteran of diagnostic codes 
that his disability may be rated under.  See Vazquez-
Flores/Wilson v. Shinseki, No. 2008-7150 (Fed. Cir., Sept. 
4, 2009).  

The Veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected disability since the Veteran 
was last examined in April 2006.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-
95.  The Veteran was afforded two VA examinations and the 
reports are thorough and supported by the record.  They 
included a review of the pertinent history and examination 
of the Veteran.  His current symptoms were discussed.  
Therefore, the examinations in this case are adequate upon 
which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis  will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable 
presumptive period under section 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir. 2004).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
7 (1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a 
current disability exists and that the current disability 
was either caused by or aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Additionally, when aggravation of a nonservice-
connected disability is proximately due to or the result of 
a service connected condition, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-
52747 (Sept. 7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under 
the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and 
not due to the natural progress of the nonservice-
connected disease, will be service connected.  However, 
VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease 
or injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established 
by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created 
at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease 
or injury.  The rating activity will determine the 
baseline and current levels of severity under the 
Schedule for Rating Disabilities (38 C.F.R. Part 4) and 
determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, 
from the current level. 

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2009)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  This analysis is not correct.  Rather, 
the overall intention of the amendment to 38 C.F.R. 
§ 3.310(b) was to implement the Allen decision, the amended 
38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements that must be satisfied before 
aggravation may be conceded and service connection granted.  
In addressing the imposition of this new evidentiary 
requirement, the regulatory comments cite to 38 U.S.C. § 501 
as the supporting authority, and not Allen.  See 71 Fed. 
Reg. 52,744-45 (Sept. 7, 2006).

A review of the regulatory comments make clear that, 
ultimately, it is the Veteran's responsibility to support 
his or her claim by providing evidence of the baseline level 
of severity, and that it is not enough merely that an 
examiner concludes that there is "aggravation."  See 71 Fed. 
Reg. 52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  

However, in this case, the Veteran's claim was filed prior 
to the effective date of the revised regulation (October 10, 
2006).  As such, the Board finds that the prior version of 
the regulation is more advantageous to the Veteran and 
should be applied.  When a regulation changes and the former 
version is more favorable, VA can apply the earlier version 
of the regulation for the period prior to, and after, the 
effective date of the change.  See generally, Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to 
the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992).  

Essentially, the Veteran contends that his disability of the 
spine, to include arthritis, was caused and/or aggravated by 
his service-connected pes planus.  He asserts that his 
problems with low back pain started in service and 
progressively worsened over the years.

A review of the service treatment records shows that the 
Veteran was seen on several occasions for complaints of 
bilateral foot pain that was associated with third degree 
pes planus.  The records also make reference to the Veteran 
complaining of back pain.  He believed the pain was caused 
by his pes planus, which caused his spine to be "out of 
place."  On his Report of Physical Examination completed at 
service discharge, there were no musculoskeletal defects 
with the exception of a tilted pelvis and the pes planus 
deformity.  The report of an April 1946 radiological 
consultation showed that the Veteran's lumbar spine was 
normal.  His right leg was noted to be three-quarters of an 
inch shorter than the left.

Reports of VA examinations conducted in May and August 1974 
refer to the Veteran having mild to moderate bilateral pes 
planus.  The August 1974 report indicated that the Veteran 
had slight tenderness over the lumbosacral spine with 
limitation of motion but no muscle spasm.  The Veteran was 
also noted to have marked, bilateral genu varum.  The right 
leg was more bowed than the left, which made the right leg 
three-quarters of an inch shorter than the left.  There was 
no muscle atrophy.  Both hip joints were stable. Both feet 
were tender but stable.  The impression, in pertinent part, 
was bilateral pes planus, bilateral genu varum, low back 
pain secondary to musculoskeletal strain, and degenerative 
joint disease of the lumbosacral spine.

In August 1974, C.A. Trueblood, M.D. noted that the Veteran 
had generalized tight muscles in the back.  In August 1992, 
Dr. Butler stated that the Veteran had chronic low back pain 
which originated in the sacroiliac joints of the pelvis.  A 
June 1993 report from Dr. Fellows and an August 1993 report 
from Dr. Butler diagnosed the Veteran as having degenerative 
arthrosis of the lumbar spine.  Dr. Butler stated that the 
arthritis of the knees with attendant genu varum deformity 
directly exacerbated the Veteran's chronic lower back pain.

In February 1994, Dr. Judge reported that it was apparent 
that the Veteran's lumbo-pelvic condition "had been there 
for several years, which [the Veteran] states is directly 
related to time spent in the war."  He stated that he 
started seeing the Veteran in 1993.  No indication was made 
with regard to the records considered by Dr. Judge.

In December 1995 and July 1996, Dr. Fellows stated that the 
Veteran's back disability was related to his foot deformity, 
i.e., pes planus.  He also stated that the Veteran's low 
back disorder began during his active service.  Dr. Fellows 
specifically noted that he had reviewed the Veteran's VA 
records, to include apparently his service medical records.

In July 1996, R. J. Verdoorn, D.C., stated that x-rays of 
the Veteran's lumbar spine taken earlier that year revealed 
lumbar disc degeneration and biomechanical alterations 
consistent with prior injury or strain.  Dr. Verdoorn 
indicated that his diagnosis had been based on a review and 
evaluation of the Veteran's clinical status.  There is no 
indication as to what records were reviewed.

The Veteran was afforded a VA examination in July 1996.  The 
examiner indicated that he could not relate the Veteran's 
flat foot disorder to his back disorder.  Similarly, in an 
addendum dated in September 1996, the same examiner stated 
that it was "very possible" that the Veteran's arthritis of 
the back was being affected by the severe arthritic 
component in the knees.  He noted that the Veteran's 
complete claims file was reviewed as part of the 
examination.

Another VA examination was conducted in November 1998.  The 
examiner stated that he was unable to relate the arthritis 
of the low back to the Veteran's pes planus.  He also stated 
that the veteran's pelvic tilt was developmental and not 
related to his flat foot deformity.

Dr. Young submitted a contrary opinion in a November 1998 
letter wherein he stated that the Veteran suffered from 
"degenerative disc disease, certainly from his knee 
problems, all of which are likely related to his pes 
planus."  Similarly, in a statement dated in April 2000, Dr. 
Butler opined that the Veteran's bilateral pes planus could 
cause a bio-mechanical alteration of joint function and 
misalignment in areas to include the pelvis and lumbar 
spine.  Dr. Butler stated the Veteran's low back disability 
could be attributed to his pes planus.  In other words, Dr. 
Butler appeared to have concluded that there was a 
relationship between the Veteran's pes planus and his pelvic 
tilt and arthritis of the lumbar spine.  It is also noted 
that Dr. Butler's opinion was based on a review of the 
veteran's VA records and service medical records.

Another favorable opinion was received from R.J. 
Kasperbrauer, D.C, in May 2000.  Dr. Kasperbrauer concluded 
that there was a relationship between the Veteran's low 
back/pelvic tilt and his flat feet.  He indicated that flat 
feet caused stress to the knees, hips, and back, and that 
degeneration would ultimately develop.  Dr. Kasperbrauer 
specifically noted that this review had included the review 
of the Veteran's service medical records.

In July and September 2000, B.F. Gaumer, D.O., indicated 
that the Veteran's osteoarthritis of the lumbar spine was 
related to his conditions present during service.  He 
further stated that his "tilted pelvis, compounded by the 
flat feet have resulted in abnormal gait, further tilting of 
his pelvis, resulting scoliosis, exacerbating his 
degenerative back condition, causing uneven wear."

A VA podiatry examination was conducted in November 2000 for 
the purpose of determining whether there was a relationship 
between the Veteran's degenerative arthritis of the lumbar 
spine and his service-connected pes planus.  After reviewing 
the Veteran's file and conducting a physical examination, 
the examiner stated that it was less than likely that the 
Veteran's degenerative condition of the lumbar spine had 
been chronically aggravated by his pes planus.  He also 
stated that it was "less likely" that the Veteran's 
degenerative condition of the lumbar spine was due to his 
service-connected pes planus.

In August 2005, Dr. Butler stated that the Veteran's low 
back pain "can be attributed" to his military diagnosis of 
pes planus and tilted pelvis.

The Veteran was examined by R.A. Ottinger, II, D.C., in 
March 2006.  Dr. Ottinger stated that there was evidence 
that the Veteran initially suffered from flat feet, and that 
his duties aggravated his flat feet.  He further observed 
that the Veteran developed pelvic unleveling due to an 
unstable supporting pedal (foot) foundation that, in turn, 
led to the Veteran developing an unstable foundation for the 
lumbar spine.  He indicated that his opinion was based on a 
medical history given to him by the Veteran and Dr. Butler.

The Board requested a VHA opinion because there were 
conflicting medical opinions of record which were based on a 
review of the record and examination of the Veteran.  Thus, 
resolution of the differing opinions was sought.  In 
December 2006, this opinion was furnished.  

The Board presented queries regarding whether it is at least 
likely as not (a 50 percent chance or greater) that the 
Veteran's spine disability had its onset in-service or is 
proximately due to or the result of his service-connected 
pes planus.  

The examiner noted that the Veteran's diagnoses consisted of 
pes planus, genu varum, bilateral total knee arthroplasties, 
and chronic, recurrent lumbosacral strain that had developed 
into degenerative disc disease and degenerative joint 
disease of the lumbar spine.  He indicated that he had 
reviewed all four volumes of the Veteran's claims file, to 
include his service medical records and the opinions of the 
physicians discussed above. 

In addressing the questions presented by the Board, the VA 
orthopedic surgeon stated that it was "not likely" that any 
current disability of the lumbar spine had its onset in 
service and therefore, it was "NOT" related to any inservice 
disease (including pes planus) or injury.  He stated that 
the three disease entities (pes planus, genu varum, and 
degenerative disc disease and degenerative joint disease of 
the lumbar spine) are all separate orthopedic diseases and 
are "NOT" related "as to cause of active service."

In reviewing this opinion, the Board notes that the VA 
orthopedic surgeon was clear regarding whether current low 
back disability originated during service; he indicated that 
it did not.  He referred to the service treatment records 
and noted complaints of back pain, but normal x-rays.  The 
diagnosis of lumbar strain and degenerative joint disease 
were not made until 1974.  

However, the VHA opinion appeared to imply that the low back 
diagnoses could not be related to pes planus on a secondary 
basis because the Veteran did not have them during service.  
However, that is not the case.  Secondary service connection 
does not require that the current disability be present 
during service.  Further, an opinion regarding aggravation 
was not provided.  The physician indicated that the disease 
entities were separate orthopedic diseases, but did not 
provide an opinion regarding aggravation.  Therefore, while 
the VHA opinion is probative as to the matter of direct 
service connection, the probative value as to secondary 
service connection is diminished.

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  In determining the weight assigned to this 
evidence, the Board also looks at factors such as the health 
care provider's knowledge and skill in analyzing the medical 
data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008), the Court held that a claims file review, 
as it pertains to obtaining an overview of a veteran's 
medical history, is not a requirement for private medical 
opinions.  A review of the claims file by a VA examiner, 
without more, does not automatically render the VA 
examiner's opinion competent or persuasive since the claims 
file is a tool to assist in familiarity for the physician 
with the claims file, and conversely a private medical 
opinion may not be discounted solely because the opining 
clinician did not review the claims file as  there are other 
means by which a physician can become aware of critical 
medical facts, such as a history of treating the veteran for 
an extended period of time and/or reviewing pertinent 
medical literature.  The relevant focus is not on whether 
the clinician had access to the claims file, but instead on 
whether the clinician was "informed of the relevant facts" 
in rendering a medical opinion.  

Thus, when VA refers to facts obtained from review of the 
claims file as a basis for crediting one expert opinion over 
another, it is incumbent upon VA to point out those facts 
and explain why they were necessary or important in forming 
the appropriate medical judgment.  Certainly, the particular 
medical information contained in a claims file may have 
significance to the process of formulating a medically valid 
and well-reasoned opinion.  The Court further held that a 
medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion is derived.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves- 
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.  

The failure of the physician to provide a basis for his or 
her opinion goes to the weight or credibility of the 
evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  The Court has further recognized that a mere 
statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Reliance on a veteran's statements renders a medical report 
incredible only if the Board rejects the statements of the 
veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The 
Board may reject a medical opinion that is based on facts 
provided by the Veteran that have been found to be 
inaccurate because other facts present in the record 
contradict the facts provided by the Veteran that formed the 
basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  An opinion based on an inaccurate history 
has essentially no probative value.  See Kightly v. Brown, 6 
Vet. App. 200 (1994).  A report by an examiner which records 
a veteran's history as provided by him is not verification 
of that history, rather, they are the same as the Veteran's 
own statements.  See LeShore v. Brown, 8 Vet. App. 406 
(1995); see also Reonal v. Brown, 5 Vet. App. 458 (1993).

At the outset, the Board notes that there is no record of 
arthritis being manifest in the initial post-service year.  
Rather, over 25 years later, the Veteran was diagnosed as 
having degenerative joint disease of the lumbosacral spine.  

As noted above, there are a myriad of medical opinions of 
record in this case.  Several of the medical opinions do not 
appear to be based on a review of the records or lack a 
statement that such a review was made.  The following 
examiners did not indicate if the records were reviewed: 
Drs. Trueblood, Judge, Verdoorn, Young, and Gaumer.  The 
probative value of those opinions is outweighed by the 
probative value of the examiners who provided opinions based 
on a historical review of the record and also included 
reasoned analysis.  

Turing to the medical opinions based on a review of the 
record, there are several that support the claim of service 
connection.  Dr. Fellows stated both that the Veteran's back 
disability was related to his foot deformity, i.e., pes 
planus, and began during his active service.  Dr. Butler 
opined that the Veteran's bilateral pes planus could cause a 
bio-mechanical alteration of joint function and misalignment 
in areas to include the pelvis and lumbar spine.  He 
concluded that the Veteran's low back disability can be 
attributed to his pes planus.  Dr. Kasperbrauer also 
concluded that there was a relationship between the 
Veteran's low back disabilities and his flat feet.  He 
indicated that flat feet caused stress to the knees, hips, 
and back, and that degeneration would ultimately develop.  
Dr. Ottinger stated that there was evidence that the Veteran 
initially suffered from flat feet, he developed pelvic 
unleveling due to an unstable supporting pedal (foot) 
foundation that, in turn, led to the Veteran developing an 
unstable foundation for the lumbar spine.  While this 
physician did not personally review the record, the history 
was accurate as it was provided by both the Veteran and Dr. 
Butler (who had reviewed the record).  

Conversely, VA physicians have provided different opinions.  
The VA examiner who conducted the VA examination in July 
1996 determined that he could not relate the Veteran's flat 
foot disorder to his back disorder.  The November 1998 VA 
examiner stated that he was unable to relate the arthritis 
of the low back to the Veteran's pes planus.  The November 
2000 VA examiner stated that it was less than likely that 
the Veteran's degenerative condition of the lumbar spine had 
been chronically aggravated by his pes planus.  He also 
stated that it was "less likely" that the Veteran's 
degenerative condition of the lumbar spine was due to his 
service-connected pes planus.  The probative portion of the 
VHA opinion indicated that the Veteran's back disorder was 
not directly related to service.  

In sum, all of these medical opinions are competent as they 
were provided by medical professionals.  In addition, they 
are probative as they were based on a review of the 
pertinent history, examination of the Veteran, and included 
rationale.  The majority of these opinion do not relate 
current back diagnoses directly to service.  While Dr. 
Fellows related the diagnoses to service (he also related 
the diagnoses to pes planus), the remainder of the positive 
opinions indicated that the current diagnoses were related 
to the Veteran's pes planus.  Moreover, clearly the negative 
opinions did not relate the current diagnoses to service.  
As such, the weight of the probative evidence establishes 
that the current back diagnoses, including arthritis, are 
not related to service and that arthritis was not present in 
the initial post-service year.  

With regard to secondary service connection, the private 
examiners uniformly determined that the Veteran's pes planus 
has caused misalignment and alteration of ambulation, 
ultimately resulting in claimed back disability.  The VA 
examiners concluded otherwise.  The Board attaches probative 
value to all of these opinions.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion include the 
thoroughness and detail of the opinion.).  Although some of 
the medical opinions were provided by chiropractors versus 
physicians, they are also just as probative as the 
chiropractors have the requisite training regarding back 
disabilities, in this case.  See generally Goss v. Brown, 9 
Vet. App. 109 (1996)

The Board therefore finds that the medical evidence of 
record is in relative equipoise as to the matter of whether 
the Veteran's disability of the back, including arthritis of 
the spine, is etiologically related to his pes planus.  As 
noted, there are contradictory opinions, but the Board finds 
that they are of equally probative value as they were 
provided by back specialists and were based on accurate 
medical histories.  The evidence in this case is so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service 
connection for disability of the lumbar spine including 
arthritis is warranted on a secondary basis.  See 38 C.F.R. 
§ 3.310.


Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim 
is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the 
entire time period the increased-rating claim has been 
pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 
(2007) (Board finding that veteran had disability "at some 
point during the processing of his claim," satisfied service 
connection requirement for manifestation of current 
disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 
(2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
United States Court of Appeals for Veterans Claims ("the 
Court") found no basis for drawing a distinction between 
initial ratings and increased rating claims for applying 
staged ratings.  Accordingly, it was held that ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  In this case, there has been a material 
change in the disability level and staged ratings are 
warranted.

The Veteran is currently receiving a 10 percent disability 
rating for bilateral pes planus.  A 10 percent rating, 
regardless of whether the condition is unilateral or 
bilateral, is assigned for moderate flatfoot, with the 
weight-bearing lines over or medial to the great toe, inward 
bowing of the tendon Achilles, pain on manipulation and use 
of the feet. 

A 20 percent rating for unilateral flatfoot or a 30 percent 
rating for bilateral flatfoot requires a severe condition 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities. 

A 30 percent rating for unilateral flatfoot or a 50 percent 
rating for bilateral flatfoot requires a pronounced 
condition manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achilles on 
manipulation, not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Veteran was afforded a VA examination in November 2000.  
At that time, he reported that he had some pain in his feet, 
but it was not "critical" and did not take his "breath 
away;" however, it was constant.  Physical examination 
revealed that the Veteran's feet were only slightly tender 
to palpation.  There was no swelling of either foot.  The 
examiner indicated that the Veteran had moderately severe 
bilateral pes planus.

In viewing this examination, the Board notes that the 
Veteran's manifestations more nearly approximate the 10 
percent rating.  Although the examiner characterizes the 
disability level as moderately severe, the current symptoms 
fall within those indicated for a 10 percent rating, 
consistent with moderate disability, rather than those 
consistent with severe disability.  Specifically, the 
Veteran demonstrated pain on manipulation and use of the 
feet.  However, there was no indication that the pain was 
accentuated.  Rather, the Veteran reported some pain in his 
feet.  Although constant, the Veteran stated that the pain 
was not "critical" and did not take his "breath away."  
Moreover, there was only slight tenderness on palpation, 
consistent with the Veteran's description of his pain.  
Also, there was no swelling present nor were callosities or 
marked deformity noted.  As such, the Veteran's pes planus 
manifestations more nearly approximate moderate, rather than 
severe criteria.  Therefore, entitlement to a rating in 
excess of 10 percent is not warranted.

However, thereafter, the Veteran's pes planus had worsened 
by April 2006.  On April 4, 2006, he was afforded another VA 
examination.  At that time, he reported that he had pain in 
both feet that came and went during the day.  He reported 
having a lot of pain on the plantar surface of the feet, at 
the metatarsophalangeal (MTP) joints space between the great 
and second toes, greater on the left than right.  He rated 
the pain as a 5 out of 10 with sudden and sharp increases at 
times, where it might flare to a 7 and last several hours.  
He also indicated that he had occasional swelling of the 
toes and across the dorsum of the forefoot.  His toes were 
also sore to the touch.  Physical examination showed that 
when standing, the Veteran's arches were virtually flattened 
to none with moderate eversion of the calcaneous 
bilaterally.  There was no pain on palpation along the 
plantar surface of both feet from the calcaneous extending 
distally along the arch.  However, there was moderate pain 
with the Veteran slightly pulling away during palpation of 
the soft tissue between the first MTP and second MTP joints 
of the right foot.  There was exquisite pain with rapid 
pulling away during palpation of the soft tissue between the 
first MTP and second MTP joints of the left foot.  There was 
trace edema consistent with Veteran's use of Lasix.  There 
was no evidence of callosities of either foot.  There was 
moderate inward displacement of the tendo-Achilles with 
weight bearing with return to neutral position when not 
weight bearing in his bare feet.  However, the Veteran's use 
orthotic shoes and inserts was noted to correct this 
problem.  The diagnosis was pes planus, flexible, 
bilaterally, with chronic foot pain.  It was noted that the 
main limiting factor causing functional loss was pain and 
that the Veteran was effectively confined to a wheelchair 
during today's examination.  He was able to stand briefly 
for the weightbearing portion of the examination, but he 
could only walk 40-50 feet and then must sit down due to 
increasing bilateral foot pain.  

The Board finds that this examination reflects symptoms 
which more nearly approximate the 30 percent criteria.  The 
Veteran demonstrated evidence of marked deformity (his 
arches were virtually flattened and he had moderate inward 
displacement); pain on manipulation and use accentuated as 
it was noted to be moderate to exquisite; and indications of 
swelling on use as reported by the Veteran.  His report was 
credible in that regard.  

However, the criteria for a 50 percent rating were not more 
nearly approximated.  While the Veteran had exquisite pain 
during palpation of the soft tissue between the first MTP 
and second MTP joints of the left foot, he did not exhibit 
marked pronation, marked inward displacement, or severe 
spasm of the tendo achilles on manipulation.  Rather, there 
was moderate inward displacement of the tendo-Achilles with 
weight bearing.  Also, his inward displacement was noted to 
be correctable by orthopedic shoes or appliances.  As such, 
the criteria for the assignment of a 50 percent rating have 
not been more nearly approximated.  See 38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).  The rating for pes planus is not 
predicated on limitation of motion.  The Board further 
points out that pain on manipulation and use is among the 
criteria specifically considered when assigning a disability 
evaluation for pes planus under Diagnostic Code 5276.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
this case, the preponderance of the evidence is against a 
rating in excess of 10 percent for pes planus prior to April 
4, 2006, but supports a rating of 30 percent, and not 
higher, from that date.  

The Board also has considered whether the Veteran is 
entitled to a greater level of compensation on an extra-
schedular basis.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional 
case is said to include such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular 
schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a 
three- step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in 
this case does not show such an exceptional disability 
picture that the available schedular evaluation for the 
service-connected disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's pes planus with the established criteria found in 
the rating schedule (Diagnostic Cod 5276) for this 
disability shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology 
(i.e., pain, swelling, deformity).  

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  
Factors such as requiring periodic medical attention are 
clearly contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

Service connection for back disability to include arthritis 
as secondary to service-connected pes planus is granted.  

Entitlement to a rating in excess of 10 percent prior to 
April 4, 2006, for pes planus, is denied.  

Entitlement to a 30 percent rating, and not higher, for pes 
planus is granted, subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


